Name: 2012/79/EU: Council Decision of 10Ã February 2012 appointing an Austrian member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2012-02-14

 14.2.2012 EN Official Journal of the European Union L 40/8 COUNCIL DECISION of 10 February 2012 appointing an Austrian member of the Committee of the Regions (2012/79/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the Austrian Government, Whereas: (1) On 22 December 2009 and 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 26 April 2010, Mr Markus WALLNER was appointed as member until 25 January 2015 by Council Decision 2010/242/EU (3), following the end of the term of office of Mr Herbert SAUSGRUBER. (2) A members seat on the Committee of the Regions has become vacant following the end of the electoral mandate on the basis of which Mr Markus WALLNER was appointed, HAS ADOPTED THIS DECISION: Article 1 The following is hereby reappointed to the Committee of the Regions as member for the remainder of the current term of office, which runs until 25 January 2015:  Mr Markus WALLNER, Landeshauptmann von Vorarlberg (change of mandate). Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 February 2012. For the Council The President C. ANTORINI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 107, 29.4.2010, p. 20.